                                          Case 3:21-cv-01960-TSH Document 25 Filed 07/29/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SEYED AMIR SINA MIRMOTALEBI                         Case No. 21-cv-01960-TSH
                                         POURSOHI, et al.,
                                   8
                                                        Plaintiffs,                          ORDER DENYING MOTION TO
                                   9                                                         STRIKE
                                                 v.
                                  10                                                         Re: Dkt. No. 12
                                         ANTONY BLINKEN,
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13                                          I.    INTRODUCTION
                                  14          Plaintiffs Seyed Amir Sina Mirmotalebi Poursohi and Fatemehsadat Mirmotalebi bring this

                                  15   petition for writ of mandamus to compel Defendant Antony Blinken to adjudicate Mirmotalebi’s

                                  16   immigrant visa application. ECF No. 1. They now move to strike Defendant’s answer pursuant to

                                  17   Federal Rule of Civil Procedure 12(f). ECF No. 12. Defendant filed an Opposition (ECF No. 16)

                                  18   and Plaintiffs filed a Reply (ECF No. 18). The Court finds this matter suitable for disposition

                                  19   without oral argument and VACATES the August 5, 2021 hearing. See Civ. L.R. 7-1(b). Having

                                  20   considered the parties’ positions, relevant legal authority, and the record in this case, the Court

                                  21   DENIES Plaintiffs’ motion for the following reasons.

                                  22                                        II.    LEGAL STANDARD
                                  23          A “court may strike from a pleading an insufficient defense or any redundant, immaterial,

                                  24   impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f). The purpose of a Rule 12(f) motion to

                                  25   strike is “to avoid the expenditure of time and money that must arise from litigating spurious

                                  26   issues by dispensing with those issues prior to trial[.]” Whittlestone, Inc. v. Handi-Craft Co., 618

                                  27   F.3d 970, 973 (9th Cir. 2010) (quotation omitted). Motions to strike are generally disfavored and

                                  28   “should not be granted unless the matter to be stricken clearly could have no possible bearing on
                                          Case 3:21-cv-01960-TSH Document 25 Filed 07/29/21 Page 2 of 4




                                   1   the subject of the litigation. If there is any doubt whether the portion to be stricken might bear on

                                   2   an issue in the litigation, the court should deny the motion.” Platte Anchor Bolt, Inc. v. IHI, Inc.,

                                   3   352 F. Supp. 2d 1048, 1057 (N.D. Cal. 2004) (internal citations omitted).

                                   4          “A court should only grant a motion to strike material for the five reasons specifically

                                   5   discussed in the rule—namely, if it is ‘(1) an insufficient defense; (2) redundant; (3) immaterial;

                                   6   (4) impertinent; or (5) scandalous.’” Hernandez v. Aramark Food & Support Servs. Grp., Inc.,

                                   7   2020 WL 5507219, at *1 (N.D. Cal. Sept. 11, 2020) (quoting Whittlestone, 618 F.3d at 973). A

                                   8   matter is immaterial if it “has no essential or important relationship to the claim for relief or the

                                   9   defenses being pleaded.” Fantasy, Inc. v. Fogerty, 984 F.2d 1524, 1527 (9th Cir. 1993), rev’d on

                                  10   other grounds, 510 U.S. 517 (1994). Similarly, “‘[i]mpertinent’ matter consists of statements that

                                  11   do not pertain, and are not necessary, to the issues in question.” Id. A matter is redundant if it

                                  12   needlessly duplicates other material in the complaint. Whittlestone, 618 F.3d at 974; Figy v.
Northern District of California
 United States District Court




                                  13   Lifeway Foods, Inc., 2016 WL 4364225, at *3 (N.D. Cal. Aug. 16, 2016) (“Redundant matter is

                                  14   defined as allegations that constitute a needless repetition of other averments or are foreign to the

                                  15   issue.”) (simplified). “‘Scandalous’ includes allegations that cast a cruelly derogatory light on a

                                  16   party or other person.” In re 2TheMart.com, Inc. Sec. Litig., 114 F. Supp. 2d 955, 965 (C.D. Cal.

                                  17   2000) (citation omitted).

                                  18           “With a motion to strike, just as with a motion to dismiss, the court should view the

                                  19   pleading in the light most favorable to the nonmoving party.” Platte Anchor Bolt, 352 F. Supp. 2d

                                  20   at 1057 (citing In re 2TheMart.com, 114 F. Supp. 2d at 965). “Ultimately, whether to grant a

                                  21   motion to strike lies within the sound discretion of the district court.” Cruz v. Bank of New York

                                  22   Mellon, 2012 WL 2838957, at *2 (N.D. Cal. July 10, 2012) (citing Whittlestone, 618 F.3d at 973).

                                  23   When striking a claim or defense, leave to amend should be freely given if doing so does not cause

                                  24   prejudice to the opposing party. Wyshak v. City Nat’l Bank, 607 F.2d 824, 826 (9th Cir. 1979).

                                  25                                            III.   DISCUSSION
                                  26          Plaintiffs argue that “[e]ven though many if not most of Plaintiffs’ allegations were based

                                  27   upon documents Defendants produced prior to litigation and many were confirmed by Defendants

                                  28   themselves during litigation, in their answer, Defendants feign ignorance about various basic facts
                                                                                          2
                                          Case 3:21-cv-01960-TSH Document 25 Filed 07/29/21 Page 3 of 4




                                   1   that they could have easily confirmed.” Mot. at 2. They request the Court strike Defendant’s

                                   2   answers and deem admitted the allegations that comprise facts “where Defendants claim they lack

                                   3   sufficient knowledge or information to admit or deny, when those facts have already been revealed

                                   4   through submitted documents or the facts could have easily been confirmed if Defendants exerted

                                   5   a minimal effort.” Id. at 2-3.

                                   6          The Court finds Plaintiffs’ motion should be denied as they have failed to establish any of

                                   7   the grounds set forth in Rule 12(f) for striking a pleading. As a preliminary matter, Plaintiffs do

                                   8   not seek to strike any of Defendant’s affirmative defenses. As to the remaining four grounds,

                                   9   while Plaintiffs claim that Defendant’s “blanket” denial of certain allegations “continues

                                  10   throughout the entire answer,” Mot. at 4, they do not explain how any of these responses are

                                  11   redundant because they “constitute a needless repetition of other averments or are foreign to the

                                  12   issue.” Figy, 2016 WL 4364225, at *3. Plaintiffs also do not argue that any of Defendant’s
Northern District of California
 United States District Court




                                  13   responses are unnecessary or unrelated to the questions and claims at issue. Therefore, Plaintiffs

                                  14   have failed to establish that any of Defendant’s responses are immaterial or impertinent. Nor do

                                  15   Plaintiffs claim that Defendant’s responses are so derogatory as to be scandalous. Reviewing

                                  16   Defendant’s answer in the light most favorable to him shows that his responses address Plaintiff’s

                                  17   allegations directly without reference to extraneous or derogatory matters. See, e.g., S.F. Herring

                                  18   Ass’n v. Pac. Gas & Elec. Co., 2020 WL 6736930, at *9 (N.D. Cal. June 15, 2020) (denying

                                  19   motion to strike because the court could not “conclude that these allegations have no possible

                                  20   bearing on the subject matter of the litigation such that it would be appropriate to strike them

                                  21   altogether”) (simplified). Plaintiffs do not contend otherwise.

                                  22          Rather than argue the applicability of any of the bases provided in Rule 12(f), Plaintiffs

                                  23   take issue with Defendant’s answer because the facts set forth in their complaint “could have

                                  24   easily been confirmed if Defendants exerted a minimal effort.” Mot. at 3-4. However, the alleged

                                  25   failure of a defendant to adequately verify the factual allegations in a complaint does not fall

                                  26   within one of the enumerated bases set forth in Rule 12(f) for striking matters from a pleading.

                                  27   Plaintiffs also argue Defendant’s denials are “irresponsible, incorrect, and inexplicable,” id. at 6,

                                  28   but challenges to the veracity or accuracy of a pleading concern the merits of the case and are,
                                                                                          3
                                           Case 3:21-cv-01960-TSH Document 25 Filed 07/29/21 Page 4 of 4




                                   1   therefore, not appropriate bases to strike a pleading. See, e.g., In re Arris Cable Modem Consumer

                                   2   Litig., 2018 WL 288085, at *10 (N.D. Cal. Jan. 4, 2018) (“Rule 12(f) is not a mechanism for

                                   3   challenging the factual accuracy of a [pleading].”) (simplifed); Swain v. CACH, LLC, 699 F. Supp.

                                   4   2d 1117, 1124-25 (N.D. Cal. 2009) (“The Court finds that Defendants’ challenges to the

                                   5   truthfulness of portions of Plaintiff’s Complaint require the Court to make factual determinations

                                   6   that go to merits of the case, and such challenges are not appropriate under a Rule 12(f) motion to

                                   7   strike.”).

                                   8           In sum, because Plaintiffs have failed to establish any of the grounds set forth in Rule 12(f)

                                   9   for striking a pleading, and because Rule 12(f) motions are disfavored, the Court finds Plaintiffs’

                                  10   motion to strike should be denied.

                                  11                                           IV.   CONCLUSION
                                  12           For the reasons stated above, the Court DENIES Plaintiffs’ motion to strike.
Northern District of California
 United States District Court




                                  13           IT IS SO ORDERED.

                                  14

                                  15   Dated: July 29, 2021

                                  16
                                                                                                     THOMAS S. HIXSON
                                  17                                                                 United States Magistrate Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         4
